Citation Nr: 1607365	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left foot stress fracture.  

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.  

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a sleep disorder to include sleep apnea.

6.  Entitlement to service connection for headaches. 




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 2010 to April 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and a June 2014 rating decision of the Hartford RO in Newington, Connecticut.  The Hartford RO is currently the Agency of Original Jurisdiction.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Veteran reported in her July 2011 claim that all of her claimed disabilities began in service.  She has also contended, in effect, that her service-connected left foot disability status post stress fracture and her major depressive disorder are more severe than is reflected by the disability ratings assigned.  As discussed below, further development is required before the Board decides any of the issues on appeal.  

LOW BACK AND LEFT KNEE

The Veteran was provided VA examinations addressing her low back and left knee in October 2011, within a year of her separation from service.  The Veteran had painful motion with extension of the back, and bilateral paraspinal tenderness was also present.  The examiner noted that the Veteran reported difficulty with prolonged sitting or standing due to thoracolumbar spine pain, but failed to order X-rays to address the presence or absence of arthritis, and failed to diagnose any specific disability of the low back, instead only assessing "lumbago," a term informing of non-specific low back pain.  The examiner provided no etiology opinion.  

Similarly, upon VA examination of the left knee in October 2011, the examiner found full range of motion and no instability, but did find tenderness to palpation or joint line tenderness, noted a history of frequent episodes of joint pain as well as pain with bending affecting the Veteran's capacity to perform factory work.  There is no indication that X-rays were obtained, and the examiner failed to provide a diagnosis for any left knee disability beyond "knee pain."  The examiner also provided no etiology opinion.  

The Board finds the reports of these VA examinations are inadequate because they do not provide sufficient detail for the Board's adjudication of the low back and left knee claims.  Remand is required for an additional examination addressing the nature and etiology of all low back and left knee disorders present during the period of the claims.  

SLEEP APNEA

The Veteran was afforded a VA examination in October 2011 addressing her claimed sleep disorder, but the examiner failed to provide any diagnosis and no sleep study was performed.  The examiner instead merely noted the Veteran's self-report of early morning awakening and interrupted sleep for which sleep medication had not proven helpful.  A new VA examination should be performed, to include a sleep study or other indicated testing, in furtherance of the Veteran's claim.  

HEADACHES 

Headaches were also addressed by a VA examination in October 2011.  The examiner noted that tension headaches had been diagnosed in 2011, but failed to provide a more precise date of onset, noting only that the Veteran had not been seen for medical care for the condition.  The headaches were noted to be frontal and bilateral and associated with photophobia.  The Veteran reported that she needed to lie in a quiet room and nap when she had one of these headaches.  The examiner also failed to address the frequency of the headaches beyond noting that they occurred more than once per month.  

A new VA examination should be conducted addressing whether the headaches had their onset in service or are otherwise related to service.  

MAJOR DEPRESSIVE DISORDER

The Veteran had VA psychiatric examinations to address a claimed mental disorder in December 2012 (with an addendum in January 2013) and in May 2014.  Between those examinations, a May 2013 private evaluation was submitted by psychologist A. F., in support of both service connection for a depressive disorder and for a higher disability rating.  

Upon VA psychiatric examination in May 2014, the examiner noted that the Veteran had not clearly met the criteria for a diagnosis of major depression at her prior evaluation.  The examiner further observed that there was a "very substantial Adjustment Disorder component at play here, related to her [service-connected] foot injury and premature discharge from service, but also from multiple stressors since then including job, financial, etc.  Drug use has also played a roll."  

The May 2013 report by private psychologist A. F. notes multiple environmental stressors potentially contributing to this adjustment disorder:  

Engaged and pregnant.  [....] Lives with fiancé who is gone a lot.  Spends most of her time at home.  Sleeps much of the time.  No social life.  Frustrated over physical pain which is unremitting.

The May 2014 VA examiner further noted that while the Veteran's depressive symptoms were separate from her symptoms of substance use, each condition aggravated the other.  The examiner added that the occupational and social impairment from the Veteran's depressive symptoms could not be differentiated from those due to her substance use.  

Reported symptoms included depressed mood, anxiety, and disturbances of motivation and mood.  However, at the May 2014 examination the Veteran's affect was euthymic, with congruent range of affect and mood, as well as logical and organized thought processes.  The Veteran did describe mood variability, feeling at times "empty," and reported frustration and stress associated with financial strain, physical pain, and premature end to her military career due to her foot and the resulting impact on her life.  

The Veteran's observed euthymic mood at the May 2014 examination and her reported mood variability suggest the possibility of more severe major depressive symptoms during an interval of exacerbation or flare-up of her major depressive disorder.  Another examination should thus be obtained during an interval of flare-up, if feasible.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

LEFT FOOT DISABILITY STATUS POST STRESS FRACTURE

Similarly, an attempt should be made to examine the Veteran's left foot stress fracture residuals during a period of flare-up.  A VA examination was conducted in May 2014 addressing the left foot, but there was no flare-up at the time and the examiner could not ascertain the level of disability that would be present at a time of flare-up without speculation.  The examiner only noted that significant impairment in functioning was not observed at the time of examination.  X-rays were also noted to be unremarkable, though the examiner recommended that an MRI be obtained if the foot pain persisted.  Thus, an examination benefitted by MRI of the foot, conducted, if possible, during a flare-up, would aid in ascertaining the degree of severity of the status post stress fracture.  


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any more recent VA treatment records.

2.  After completion of the foregoing, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee and the low back disorders present during the period of the claim, as well as to address the nature and severity of the Veteran's status post stress fracture of the left foot and its effect on functioning.  To the extent feasible in coordination with the Veteran, the foot examination should be conducted during a flare-up or exacerbation of the service-connected left foot disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed, potentially to include an MRI of the foot if the Veteran has persistent foot pain, as suggested by the May 2014 VA examiner, as well as X-rays of the low back and left knee. 

The examiner must acknowledge and discuss the Veteran's lay statements.  

Based on the examination of the Veteran and review of the record, for each disorder of the left knee and low back present during the period of the claims, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder originated during service or is otherwise related to service.   
The RO or the AMC should ensure that the examiner provides all information required to rate the Veteran's service-connected left foot disability.

The examiner must explain the rationale for all opinions expressed.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all sleep disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed, to include a sleep study, if appropriate.

The examiner must acknowledge and discuss the Veteran's lay statements.  

Based on the examination of the Veteran and review of the record, for each sleep disorder present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder originated during service or is otherwise causally related to service.   

The examiner must explain the rationale for all opinions expressed.

4.  The Veteran also should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  
The examiner must acknowledge and discuss the Veteran's lay statements.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion with respect to each headache disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder originated during service or is otherwise related to service.   

The examiner must explain the rationale for all opinions expressed.

5.  The Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and severity of the Veteran's service-connected major depressive disorder.  To the extent feasible in coordination with the Veteran, this examination should be conducted during a flare-up or exacerbation of the Veteran's major depressive disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed

The examiner must acknowledge and discuss the Veteran's lay statements.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

6.  Undertake any other indicated development.
 
7.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified, but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




